DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim recites elements of:
moving the robotic equipment towards the controlled zone in a normal mode of operation; identifying a predetermined inspection location associated with the controlled zone using an electronic map of the facility, the predetermined inspection location being defined relative to the controlled zone to enable the robotic equipment to capture environmental data in respect of an operational state of a machine located in the controlled zone; determining that the robotic equipment is at the predetermined inspection location based on the electronic map; while the robotic equipment is at the predetermined inspection location, using at least one sensor mounted to the robotic equipment to capture the environmental data; determining whether the controlled zone is in a safe state based on the operational state of the machine by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state; in response to determining the controlled zone is not in the safe state, operating the robotic equipment in a safe mode of operation; and2 7027086Appl. No. 16/176,674Amendment dated January 26, 2022Reply to Office Action of August 30, 2021in response to determining the controlled zone is in the safe state, operating the robotic equipment in the normal mode of operation.
The most remarkable prior arts are Grinnell et al. (US 2016/0101940), Scott et al. (US 2014/0244004), Holmqvist et al. (US 2004/0158355), Denenberg et al. (US 2020/0206928) and Bal et al. (US 2020/0047343).
Grinnell et al. is directed to a storage fill and retrieval system includes fixed storage locations distributed in a storage space and defining at least one human pick zone having at least 
Grinnell et al., however, does not teach elements of:
determining that the robotic equipment is at the predetermined inspection location based on the electronic map; while the robotic equipment is at the predetermined inspection location, using at least one sensor mounted to the robotic equipment to capture the environmental data; determining whether the controlled zone is in a safe state based on the operational state of the machine by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state; in response to determining the controlled zone is not in the safe state, operating the robotic equipment in a safe mode of operation; and2 7027086Appl. No. 16/176,674Amendment dated January 26, 2022Reply to Office Action of August 30, 2021in response to determining the controlled zone is in the safe state, operating the robotic equipment in the normal mode of operation.
Scott et al. is directed to the present disclosure generally relates to a method for performing industrial automation control may include detecting, via a sensor system, positions and/or motions of a human in an industrial automation system, determining at least one derivative value from the detected positions and/or motions, and determining a possible 
Scott et al., however, does not teach elements of:
moving the robotic equipment towards the controlled zone in a normal mode of operation; identifying a predetermined inspection location associated with the controlled zone using an electronic map of the facility, the predetermined inspection location being defined relative to the controlled zone to enable the robotic equipment to capture environmental data in respect of an operational state of a machine located in the controlled zone; determining that the robotic equipment is at the predetermined inspection location based on the electronic map; and while the robotic equipment is at the predetermined inspection location, using at least one sensor mounted to the robotic equipment to capture the environmental data.
Holmqvist et al. is directed to intelligent systems and functions for autonomous load handling vehicles such as wheel-loaders operating within limited areas and industrial environments. The vehicle is provided with a laser-optic system for determining the vehicle's position in six degrees of freedom comprising x, y, z, heading, pitch and roll, in fixed to ground coordinates. This system is used for autonomous vehicle navigation and as reference for on board terrain mapping sensors and a dynamic terrain model. The admitted work area for autonomous vehicle operation is divided in loading, unloading and obstacle free zones, each with specific rules for the vehicle's behavior concerning, mission planning, vehicle and implement movement and control, and obstacle detection and avoidance. The dynamic terrain model is employed for planning and analyzing paths, for detecting and avoiding obstacles, and for 
Holmqvist et al., however, does not teach elements of:
moving the robotic equipment towards the controlled zone in a normal mode of operation; identifying a predetermined inspection location associated with the controlled zone using an electronic map of the facility, the predetermined inspection location being defined relative to the controlled zone to enable the robotic equipment to capture environmental data in respect of an operational state of a machine located in the controlled zone; determining that the robotic equipment is at the predetermined inspection location based on the electronic map; while the robotic equipment is at the predetermined inspection location, using at least one sensor mounted to the robotic equipment to capture the environmental data; determining whether the controlled zone is in a safe state based on the operational state of the machine by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state; in response to determining the controlled zone is not in the safe state, operating the robotic equipment in a safe mode of operation; and2 7027086Appl. No. 16/176,674Amendment dated January 26, 2022Reply to Office Action of August 30, 2021in response to determining the controlled zone is in the safe state, operating the robotic equipment in the normal mode of operation.
Denenberg et al. is directed to safety systems in distributed factory workcells intercommunicate or communicate with a central controller so that when a person, robot or vehicle passes from one workcell or space into another on the same factory floor, the new workcell or space need not repeat the tasks of analysis and classification and can instead immediately integrate the new entrant into the existing workcell or space-monitoring schema. The workcell or space can also communicate attributes such as occlusions, unsafe areas, 
Denenberg et al., however, does not teach elements of:
moving the robotic equipment towards the controlled zone in a normal mode of operation; identifying a predetermined inspection location associated with the controlled zone using an electronic map of the facility, the predetermined inspection location being defined relative to the controlled zone to enable the robotic equipment to capture environmental data in respect of an operational state of a machine located in the controlled zone; determining that the robotic equipment is at the predetermined inspection location based on the electronic map; while the robotic equipment is at the predetermined inspection location, using at least one sensor mounted to the robotic equipment to capture the environmental data; determining whether the controlled zone is in a safe state based on the operational state of the machine by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state; in response to determining the controlled zone is not in the safe state, operating the robotic equipment in a safe mode of operation; and2 7027086Appl. No. 16/176,674Amendment dated January 26, 2022Reply to Office Action of August 30, 2021in response to determining the controlled zone is in the safe state, operating the robotic equipment in the normal mode of operation.
Bal et al. is directed to a method and system for a robotic device comprising a propulsion mechanism to move the robotic device, a sensor, and a processing facility comprising a processor and a memory, the processing facility storing a set of instructions that, when executed, cause the robotic device to scan a service area with the sensor, communicate the scanned data to a remote server-based mapping application, receive a service plan from the remote server-based mapping application, execute the stored service plan, sense an unplanned obstacle in the planned path 
Bal et al. however, does not teach elements of:
determining that the robotic equipment is at the predetermined inspection location based on the electronic map; while the robotic equipment is at the predetermined inspection location, using at least one sensor mounted to the robotic equipment to capture the environmental data; determining whether the controlled zone is in a safe state based on the operational state of the machine by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state; in response to determining the controlled zone is not in the safe state, operating the robotic equipment in a safe mode of operation; and2 7027086Appl. No. 16/176,674Amendment dated January 26, 2022Reply to Office Action of August 30, 2021in response to determining the controlled zone is in the safe state, operating the robotic equipment in the normal mode of operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662